Citation Nr: 0806873	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a service-connected 
lower spine disorder, to include degenerative disc disease, 
L4-5, L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1975 to 
June 1975, with additional National Guard service, to include 
a period of active duty for training in September 1981, 
during which he injured his back.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified before the undersigned at an April 2006 
video conference hearing.  A transcript of the hearing is 
associated with the claims file. 

The case was brought before the Board in May 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining all relevant 
VA and private treatment records.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.

During the April 2006 video conference hearing, the veteran 
testified he suffers from erectile dysfunction attributable 
to his lower back disorder.  This appears to be a claim for 
service connection for erectile dysfunction, claimed as 
secondary to a service-connected lumbar spine disorder.  The 
veteran has also repeatedly complained of a cervical spine 
disorder as a result of a 1981 motor vehicle accident that 
occurred during active service.  Since the RO has not yet 
adjudicated these matters, the Board will REFER the issues of 
service connection for erectile dysfunction and service 
connection for a cervical spine disorder to the RO for its 
consideration.




FINDING OF FACT

The veteran's lumbar spine disorder is manifested by moderate 
recurring attacks and slight to moderate limitation of motion 
with forward flexion limited to no more than 60 degrees, with 
some additional loss of motion due to pain; there is no 
evidence of incoordination, weakness of the lumbar spine, 
ankylosis, or associated neurological disabilities that would 
warrant a separate compensable evaluation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbar spine disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 and 
2003); 38 C.F.R. § 4.71a,  Diagnostic Code 5243 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that September 2002, December 2003 and June 2006 notice 
letters fully satisfied these duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these notice letters requested that the veteran provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran.  He was also expressly advised of the need to submit 
any evidence in his possession that pertains to the claim 
decided herein.  Finally, these letters advised the veteran 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008), which 
held that, for an increased compensation claim, section 
5103(a) requires first element notice which, at a minimum, 
notifies the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran was provided pertinent information 
in the June 2006 VCAA notice letter.  Specifically, the June 
2006 letter informed the veteran of the need to provide on 
his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the June 2006 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the June 2006 letter did not make 
reference to specific diagnostic codes or applicable criteria 
necessary to warrant an increased rating which might not be 
evident from demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the October 2003 statement of the 
case and July 2005 supplemental statement of the case.  

The Board also acknowledges the June 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his April 2006 
video conference hearing (veteran stated that "I can't go 
grocery shopping.  When I do, I hurt like crazy.")  Under 
these circumstances, the Board finds that any VCAA notice 
error with respect to this provision of first element notice 
is non-prejudicial to the veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

The Board notes that the June 2006 letter was sent subsequent 
to the initial unfavorable agency decision in March 2003.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a July 2007 supplemental statement of the 
case was provided to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The June 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Post-service treatment records and reports from the 
Indianapolis VA Medical Center (VAMC) have been obtained.  
The veteran has provided treatment records from Dr. JR.  The 
veteran was afforded VA examinations in December 2002, 
October and December 2004, May 2005 and January 2007.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.





Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, No. 05-2424 (U.S. Court of 
Appeals for Veterans Claims, Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's lower spine disorder is rated under Diagnostic 
Code 5243-5293 for intervertebral disc syndrome.  Initially, 
the Board observes that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27,  
2003).  Because these changes took effect during the pendency 
of the veteran's appeal, both the former and revised criteria 
will be considered in evaluating the veteran's service-
connected low back disability.  However, application of the 
new criteria prior to the effective date of the amended 
regulation is not allowed.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002). 

With respect to these regulatory amendments, an October 2003 
statement of the case and July 2005 and July 2007 
supplemental statements of the case provided the veteran with 
the rating criteria in effect for intervertebral disc 
syndrome both prior to and as of September 23, 2002, as well 
as the relevant rating criteria for lumbar spine disabilities 
prior to September 26, 2003, and the General Rating Formula 
for Disease and Injuries of the Spine.  Moreover, the RO 
considered the veteran's service-connected back disability 
under all applicable sets of regulations in the July 2005 and 
July 2007 readjudications.  Therefore, there is no prejudice 
in the Board considering the regulation changes in 
adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 20 percent and 
40 percent were assigned for moderate and severe limitation 
of motion of the lumbar spine, respectively.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  A 20 percent 
rating was warranted if there was muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

In addition, prior to September 23, 2002, Diagnostic Code 
5293 provided a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome manifested by recurring attacks, with intermittent 
relief.  A maximum 60 percent rating was warranted for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion, 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. 

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provides for a 20 percent evaluation 
where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R.    § 
4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a,  
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. Note (2).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(3). 

Effective from September 26, 2003, disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  The Formula provides the following ratings, in 
relevant part:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when  
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present in the instant case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left  
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of  
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67  
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  Therefore, there is no 
inconsistency in applying the current ranges of motion to 
rating spine disabilities under the old criteria. 

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his lower spine disorder.  In this regard, the 
Board notes that the veteran's thoracolumbar spine disorder 
was manifested during the appeal period by subjective 
complaints of pain, difficulty standing and sitting, 
fatigability and decreased range of motion.  In addition, 
there is objective evidence of painful motion, tenderness and 
moderate limitation of motion of the thoracolumbar spine.  
There is no evidence, however, of severe limitation of motion 
or ankylosis of the thoracolumbar spine or the entire spine, 
nor is there evidence of compensable neurologic abnormalities 
or incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during a twelve-
month period.

With regards to range of motion testing, a December 2002 VA 
exam noted the veteran as having forward flexion from zero to 
80 degrees, extension from zero to 35 degrees and left and 
right lateral flexion from zero to 15 degrees.  A May 2005 VA 
examination found the veteran had forward flexion from zero 
to 75 degrees, extension from zero to 30 degrees and left and 
right lateral rotation from zero to 30 degrees, with 
complaints of pain at the extremes of the range of motion.  
Finally, a January 2007 VA examination found the veteran to 
have forward flexion from zero to 60 degrees, extension from 
zero to 20 degrees and left and right lateral bending from 
zero to 20 degrees.  The May 2007 examiner noted that the 
veteran experienced fatigability of the lumbosacral spine, 
with repetition of movement causing increased pain, though 
the examiner did not quantify additional loss of motion.

The Board observes that the limitation of motion noted in the 
December 2002, May 2005 and January 2007 VA examination 
reports does not entitle the veteran to an evaluation higher 
than 20 percent at any time during the appeal period.  The VA 
examiners found the veteran to have forward flexion of 80, 75 
and 60 degrees, respectively, consistent with a moderate loss 
of range of motion, whereas a 40 percent evaluation 
contemplates severe loss of range of motion, or forward 
flexion of the thoracolumbar spine no greater than 30 
degrees.  As noted above, the January 2007 examiner found 
repetition to cause increased pain and limitation of motion, 
factors that must be taken into consideration.  See DeLuca, 8 
Vet. App. at 206-07.  However, viewing the additional loss of 
motion in light of other evidence of record, including the 
lack of incapacitating episodes or recurrent attacks with 
intermittent relief, the Board finds that the preponderance 
of the evidence weighs against a finding that the veteran's 
lower spine disorder more closely approximates a 40 percent 
evaluation for the appeal period.  

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 20 percent 
under former Diagnostic Codes 5293 (pertaining to 
intervertebral disc syndrome) and 5295 (pertaining to 
lumbosacral strain).  However, the Board finds that a higher 
rating is not warranted.  With respect to intervertebral disc 
syndrome, there is no evidence of recurring attacks with 
intermittent relief nor is there evidence that the veteran's 
disc disease has progressed to the point where it interferes 
with his neurological functioning.  In this regard, muscle 
strength and reflexes have been found to be normal (see, 
e.g., December 2004 VA spine examination; January 2007 VA 
neurological examination).  

With respect to lumbosacral strain, the Board notes the 
January 2007 VA neurological examination report found the 
veteran to have "very limited" forward flexion.  However, 
as discussed above, a January 2007 VA orthopedic examination 
found the veteran to have forward flexion of 60 degrees, 
consistent with moderate limitation of motion.  In addition, 
there is no evidence of record indicating a positive 
Goldthwaite's sign, listing of the whole spine to opposite 
side, loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  In this regard, 
the Board notes that the veteran has a normal gait and does 
not require the use of crutches, a brace or a cane.  In 
addition, an April 2003 MRI report found normal vertebral 
body alignment and height of the lumbosacral spine.  Thus, 
while the veteran may suffer from limitation of forward 
bending, and does meet some of the criteria for a 40 percent 
rating under Diagnostic Code 5295 in effect prior to 
September 26, 2003, the Board finds that the preponderance of 
the evidence weighs against finding that veteran's lower 
spine disorder more closely approximates a 40 percent 
evaluation for the appeal period.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
at any point during the appeal period.  However, the Board 
finds that it does not.  In this regard, the Board observes 
that there is no competent medical evidence of ankylosis of 
the thoracolumbar spine or of the entire spine.  Thus, a 
higher evaluation is not warranted under the General Rating 
Formula.  

Finally, the Board has also considered whether a separate 
evaluation for neurological disability is warranted.  In this 
regard, the Board notes that the veteran has complained of 
intermittent numbness, tingling and radiating pain through 
his upper and lower extremities.  In addition, an October 
2004 VA peripheral nerve examination found the veteran to 
have a mild decrease to pinprick in the left foot and he was 
diagnosed with left sciatic radiculopathy at a January 2007 
VA orthopedic examination.  However, the Board observes that 
a January 2007 VA neurological examination found no evidence 
of lumbar radiculopathy.  VA examinations have shown no 
muscular reflex abnormalities or impairment of motor 
strength.  In addition, a December 2001 neurology EMG report 
and May 2005 VA examination found no neurological 
abnormalities.  Finally, there is no evidence of record that 
the veteran suffers from bowel or bladder impairment.  Thus, 
the Board finds that a separate evaluation for neurological 
disability is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
service-connected lower spine disorder, to include 
degenerative disc disease, L4-5, L5-S1, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


